Title: To George Washington from Nicholas DuBey, 11 September 1788
From: DuBey, Nicholas
To: Washington, George



Sir
Philad[elphi]a 11th Sepber 1788.

At the latter End of 1786, I bought of Messrs Savary & Gallatin of Richmond a tract of 20 thausend acres of Land, Scituated 2 miles from the ohio, between Little & Great Canaway, joigning your Excellency’s possessions on the Same River, near Sandy Creek Harrisson’s County. This Parcel is undivided between Mr Ostervald, a rich Swiss, for the greatest part, Mr J. P. Jeanneres of the Same Country & me Self. The first of those Gentlemen Desires to Know which would be the best mode for the improuvement of these Lands, before I answer him, I take the liberty to inquire if Your Excellency has had no thoughts as yet to form Settlements On your tracts, Also what would be the most adviseable Method to be pursued in opposing the Savages & Erect at once Settlements of Some Consequence, in Case that Mr Osterwald Should bring over from Swiss a Certain nombre of families, which would be very easy, in this Supposition, what Certain advantage, would he reap from it?
I have the honor to beg your Excellency to be willing to impart your intentions, that I might Acquaint Mr Ostervald with them & who would be more disposed, Should Your Excellency join with him to undertake it on a Large Scale.
I beg your Excellency would let me Know what Kind of Lands they are, and if there are Some Settlemen⟨ts⟩ near, or adjoining them. I have the honor to be Your Excellency’s Very humble & obedient Servant.

N: DuBey

